HENDLEY, Judge (dissenting). On this appeal from the granting of a motion for partial summary judgment, not only does the majority opinion decide the legal significance of facts, but it also finds those facts upon which to attach legal significance. Yet, it sends the cause back for trial, presumably to try an issue already determined by the majority. My dissent, however, is not solely for the above reasons. We have no jurisdiction to entertain the appeal. Pitchfords’ motion for summary judgment was granted January 16, 1973. That order does not contain “an express determination that there is no just reason for delay.” Section 21-1-1(54) (b), N.M.S.A. 1953 (Repl. Vol. 4, 1970), (Amended April 20, 1973 see Poc.Supp.1973); Aetna Casualty and Surety Co. v. Miles, 80 N.M. 237, 453 P.2d 757 (1969). Accordingly, plaintiffs’ notice of appeal, filed January 29, 1973, was to a non-appealable order. The order terminating all issues as to all parties in the action was filed February 2, 1973. No appeal was taken from that order, which was the only final judgment. We are without jurisdiction. The appeal should be dismissed. I dissent.